DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich et al. (US 2019/0355554).
In regard to Claim 1:
	Ulrich discloses, in Figure 5, an impedance adjustment device that is to be disposed in midway of a transmission line of an AC voltage output from an AC power supply to a load and that adjusts an impedance when viewed from the AC power supply, comprising: 
a variable capacitor unit (655) including a plurality of capacitors (653) and a plurality of semiconductor switches (661); and 
a processor (645), 
wherein, in the variable capacitor unit (655), a plurality of capacitor circuits (653) are connected in parallel (Paragraph 0066: lines 8-10), 
in each capacitor circuit, the capacitor (653) is connected in series to the semiconductor switch (661, Paragraph 0066: lines 13-16), 

the processor (645) changes the capacitance value of the variable capacitor unit to the determined target capacitance value by switching the plurality of semiconductor switches on or off separately (Paragraph 0068), 
when changing the capacitance value to the determined target capacitance value, the processor changes the capacitance value (Paragraph 0068), and 
when a predetermined period passes after the change of the capacitance value, the processor changes the capacitance value again (Paragraph 0076).
In regard to Claim 2:
Ulrich discloses, in Figure 5, the impedance adjustment device according to claim 1, wherein the predetermined period is set according to a process condition of a process performed in the load (Paragraph 0074).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2004/0045506), Figure 1
Ulrich (US 2017/0178865), Figures 1 and 16
Partrick et al. (US 6,174,450), Figure 4b
Banner et al. (US 8,264,154), Figure 1
Bhutta et al. (US 10,483,090), Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896